Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 2,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00092-CV

                  DESHON INVESTMENTS LLC, Appellant

                                        V.

        MICHAEL J. CORDUA AND LUCIA C. CORDUA, Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-51461


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed January 11, 2019 denying
a motion to dismiss under chapter 27 of the Texas Civil Practice and Remedies Code.
On April 23, 2019, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. We grant the motion and dismiss the appeal.

                                 PER CURIAM

Panel Consists of Justices Christopher, Hassan, and Poissant